Citation Nr: 1213307	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to Department of Veterans Affairs improved pension benefits including special monthly pension based on the need for regular aid and attendance or being housebound for accrued benefit purposes.  

2.  Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran had active service from August 1952 to June 1954.  He died in May 2008.  The appellant claims to be the surviving spouse of the Veteran.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2008 administrative decisions of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied the Appellant's claim for accrued benefits and nonservice-connected burial benefits.  

In February 2011, the Board remanded the claims for additional adjudicative action.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The evidence shows at the time of the Veteran's death, he had not established he met the income requirements for improved pension benefits, which would include special monthly pension based on the need for regular aid and attendance or being housebound.

2.  The Veteran died at a private medical center in May 2008 while an inpatient.  

3.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.

4.  The evidence does not support that the Veteran had a claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension.

5.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and, upon his death, his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.

6.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to improved pension benefits including special monthly pension based on the need for regular aid and attendance or being housebound, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1502, 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).

2.  The criteria for entitlement to VA burial allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits

The appellant claims that all the necessary information was in the record to award the Veteran improved death pension and special monthly pension at the time of the Veteran's death.  

Certain benefits, including accrued benefits, may be paid to a surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(14), 1521, 1541, 5121(a); 38 C.F.R. § 3.1000(a), (d).  A surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.

Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993); see also Ralston v. West, 13 Vet. App. 108 (1999).

VA pension benefits are payable to certain veterans of a period of war.  38 U.S.C.A. § 1521(a).  Basic entitlement exists if a veteran meets certain service, net worth, and income requirements, and is over the age of 65 or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 C.F.R. § 3.3.  Improved pension benefits have similar requirements, to include the veteran meeting the net worth requirements under 38 C.F.R. § 3.274 and not having an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  Id. at (a)(3).

Here, the Veteran filed a claim for improved pension and special monthly pension in November 2007.  On his claim form, the Veteran checked he was not employed, he had stopped working in July 2007, and that he was self-employed as an artist before becoming totally disabled.  He provided an amount for how much cash he had and how much cash his wife had, which was the same amount of cash, and the amount of "IRAs, Keogh Plans, etc.," where he put the same amount for both him and his wife.  See VA Form 21-526, Veteran's Application for Compensation or Pension, at Section IV at item # 7.  The Veteran listed sources of income and "other income," which he wrote, "Mural Painters."  Id. at Section V, item # 11.  He also provided a sum for both him and his wife pertaining to, "Gross wages and salary.  Id. at item # 12.  He also attached a "Medical Statement for Consideration of Aid & Attendance" and a Medical Expense Report.  

In February 2008, VA wrote to the Veteran and told him it was working on his application for nonservice-connected pension with special monthly pension.  It informed the Veteran of the evidence necessary to substantiate the pension claim and the special monthly pension claim.  It informed him that pension benefits was based on income and therefore it needed to clarify the information the Veteran had provided in his pension application.  The RO asked the Veteran about the amounts of the net worth of cash and IRAs the Veteran had provided (whether the numbers provided were a combined amount or if each had that amount).  It asked about the Veteran's statement that he was self-employed before becoming disabled.  It asked the Veteran about wages he indicated he and his wife would receive in the next 12 months.  It noted that the medical professional who filled out the medical statement had indicated that his wife was working, and asked about whether that was true and how much she earned.  It told the Veteran that due to the amount of net worth he had provided, it needed information concerning his monthly expenses and asked the Veteran to complete the enclosed VA Form 21-8049, Request for Details of Expenses.  The RO asked the Veteran to submit the requested information in the next 60 days.

In March 2008, VA received a response from the Veteran; however, he did not provide most of the information requested in the February 2008 letter.  For example, he did not answer the questions regarding the amounts of the net worth of cash and IRAs the Veteran had provided.  He did not respond to the question about his self-employment, his wife's employment and how much she earned, the wages he indicated he and his wife would receive in the next 12 months, or his monthly expenses.  

In April 2008, the RO informed the Veteran that it had asked him for additional information in connection with his pension claim and because it had not received it, it would deny his claim for nonservice-connected pension with special monthly pension.  It noted that the Veteran could still send in the information by February 2009, and VA would continue processing his claim.

The record shows that the Veteran died in May 2008.

As stated above, the appellant argues that all the evidence necessary to grant the claim for pension and special monthly pension was in the claims file at the time of the Veteran's death.  

In March 2011, the Board remanded the claims for the RO to readjudicate the claims for improved pension benefits including the need for regular aid and attendance or being housebound for accrued benefits purposes and nonservice-connected burial benefits with consideration of the criteria applicable to such claims.  The RO readjudicated the claims by way of a February 2012 supplemental statement of the case and explained why accrued benefits and nonservice-connected pension benefits could not be granted.  The readjudications substantially complied with the Board's remand.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of entitlement to improved pension benefits including special monthly pension for accrued benefit purposes.   At the time of the Veteran's death, the claims file did not contain relevant and important information pertaining to the Veteran's income.  Although the appellant asserts that all the necessary documentation was submitted to VA at the time of the Veteran's death, the claims file does not contain the information necessary for VA to determine whether the Veteran and his wife's income met the requirements to be entitled to improved pension benefits, to include special monthly pension.  The RO had laid out the necessary information in the February 2008 letter, and at the time of the Veteran's death, all of this information had not been provided, which information was necessary to determine whether entitlement to pension benefits, to include special monthly pension, was warranted.  Accordingly, the appellant cannot prevail in her claim.

II.  Burial Benefits

In the appellant's notice of disagreement, she wrote that the Veteran was a resident at a "state approved nursing home" at the time of his death.  See VA Form 21-4138, Statement in Support of Claim, dated September 2008.

For background purposes, the death certificate shows he died at a private facility in May 2008 due to cardiac dysrhythmia due to or as a consequence to coronary artery disease.  

During the Veteran's lifetime, service connection had not been established for any disability.  At the time of his death, the Veteran was pursuing a claim for pension benefits, to include special monthly pension.  

Funeral and burial expenses of a deceased veteran are payable if the veteran died of a service-connected disability.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600(a) (2011).

If the veteran's death was not service-connected, a burial allowance may be paid under the certain circumstances, which are described below.

If, at the time of death, the veteran was in receipt of VA pension or compensation (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or the veteran had an original or reopened claim for either compensation or pension pending, and, in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death. 38 U.S.C.A. § 2302(a)(1) (West 2002); 38 C.F.R. §§ 3.1600(b)(1), (2) (2011).

A nonservice-connected burial allowance may also be payable if the deceased was a veteran of any war or was discharged or released from active military service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State); and there is no next of kin or other person claiming the body of the deceased veteran, and there are no available sufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).

In addition, a nonservice-connected burial allowance is payable if the veteran died from nonservice-connected causes while properly hospitalized by the VA.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. § 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against the claim for nonservice-connected burial benefits.  The reasons follow.  

At the time of his death, the Veteran was not receiving VA compensation or pension benefits.  38 C.F.R. § 3.1600(b)(1).  While the Veteran had a pending claim for pension benefits, for the same reason the Board found the appellant was not entitled to accrued benefits for such benefit, the evidence of record on the date of the Veteran's death was not sufficient to have supported an award of pension benefits prior to the date of the Veteran's death.  Again, there was insufficient income information to determine whether the Veteran met the income requirements.  For these reasons, the Board finds that the evidence on the date of the Veteran's death did not support an award of pension benefits.  See 38 C.F.R. §3.1600(b)(2).  

The appellant has not alleged that the Veteran was discharged or released from active service for a disability incurred or aggravated in service or that his body was held by a State, or political subdivision of a State.  See 38 C.F.R. § 3.1600(b)(3).  Rather, in her September 2008 application for VA burial benefits, the appellant indicated she had paid the Veteran's last expenses.  Id. at Part II.

Finally, the record on appeal does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  38 C.F.R. §§ 3.1600(c), 3.1605.  The appellant pointed out in her notice of disagreement that the Veteran had been a resident of a "state approved nursing home."  The record shows that the Veteran was a resident at the State of Florida Department of Veterans Affairs Douglas T. Jacobson State Veterans' Home before being transferred to a private hospital, where he died while an inpatient.  A state approved nursing home does not qualify as a VA nursing home, which nursing homes are run by the federal government as opposed to the state.  Additionally, there is no evidence that VA had contracted with that state approved facility under the authority of 38 U.S.C.A. § 1741.  Again, the Veteran did not die at the nursing home, but rather at a private hospital and there is no indication that the hospital care was under the authority of 38 U.S.C.A. § 1703.   

In reaching this decision, the Board has carefully considered the appellant's contentions.  Although the Board recognizes the honorable service of the Veteran, and while sympathetic to the appellant's arguments, as the discussion above illustrates, the law and regulations governing the payment of burial benefits establish very specific eligibility requirements for such benefits.  Under these guidelines, the Board finds the preponderance of the evidence is against the claim, and the-benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants for VA benefits of any information necessary to submit in order to complete and support a claim, and to assist claimants in the development of any pertinent evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

However, it does not appear that the VCAA is applicable to claims such those decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, was not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Claims for pension benefits are found in Chapter 15 and burial benefits are found in Chapter 23.  In other words, these two types of claims do not fall under Chapter 51.  Accordingly, the Board finds that no further action is necessary, inasmuch as the VCAA is not for application in this case.  Nevertheless, the RO did provide notice to the appellant in October 2008 with respect to both claims which informed her what information and evidence was required to substantiate her claims.  She was also advised of the evidence that VA would seek to provide and of the information and evidence that she was expected to provide.  She was also informed of how VA establishes disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were thereafter readjudicated by way of a July 2009 statement of the case.


ORDER

Entitlement to VA improved pension benefits including special monthly pension based on the need for regular aid and attendance or being housebound for accrued benefit purposes is denied.  

Entitlement to nonservice-connected burial benefits is denied.



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


